Citation Nr: 1004473	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-36 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to 
September 1975.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his service-connected bilateral hearing loss 
in February 2008.  The Veteran subsequently submitted a 
February 2009 private audiometric report which included 
findings that were significantly higher than those found in 
any other audiometric evaluation on record.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
bilateral hearing loss disorder at issue on appeal.  38 
C.F.R. § 3.327 (2009).

The medical evidence of record includes numerous statements 
which report that the Veteran has been uncooperative during 
many of his audiological evaluations.  A July 2005 VA 
outpatient audiology report stated that "[r]eliable word 
recognition 


could not be obtained as [the Veteran was] hesitant to guess 
and would not immediately respond to the task as he should.  
Instead I would often have to pause [the] CD because he 
would not repeat back the words."  A July 2007 VA outpatient 
audiology report stated that the Veteran "continued having 
problems understanding me.  He functioned as though his 
hearing loss was much worse than what the audiogram 
depicted.  He also admitted that he could not hear the 'low 
battery beep indicator' which was set at 800 [Hertz] and was 
presented at the 'Very loud' presentation level."  A 
September 2007 VA outpatient audiology report stated that 
the Veteran "is functioning as though he has extreme 
difficulty understanding me even with his [hearing aid] set 
at [a high level.]"  A February 2008 VA audiological 
examination stated that after audiological examination

[a]dmitted pure tone thresholds and word 
recognition scores are not suitable for 
rating purposes.  Veteran's responses 
are judged to be of poor reliability and 
he did not consistently respond to the 
pure tones, even when they were 
presented at suprathreshold 
levels. . . . Results from 
[electrophysiologic testing] would 
suggest that his hearing sensitivity is 
most likely in the normal hearing range 
from 500 [to] 1700 [Hertz] in the left 
ear, and from 500 [to] 2000 [Hertz] in 
the right ear.  Essentially, he would 
have normal cochlear/[outer hair cell] 
function for the frequencies listed 
above and would not function as though 
he had a significant hearing loss.  
Also, his word recognition scores were 
unusually poor given the results of the 
[test] findings. . . . Many of his 
admitted responses were either rhyming 
words or antonyms (i[.]e. face for lip) 
of the presented word.  Vet[eran] was 
re-instructed numerous times throughout 
testing to be compliant; however he 
continued to function as though he had a 
much poorer hearing loss than what would 
be expected based on the results of the 
[testing].

The Veteran is hereby strongly encouraged to cooperate fully 
and honestly with any VA examination scheduled.  If the 
audiological examination ordered herein is found to be 
similarly unreliable due to a lack of cooperation from the 
Veteran, the Board will have no choice but to disregard the 
new report, along with all other unreliable audiological 
reports, and decide the Veteran's claim on the basis of the 
October 2006 results.  See Evans v. West, 12 Vet. App. 22, 
30 (1998); Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor).  "[T]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an 
additional VA audiological evaluation to 
determine the current severity of his 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
Specifically, the findings of puretone 
decibel loss at 1000, 2000, 3000 and 
4000 Hertz, must be numerically reported 
and speech recognition must be derived 
using the Maryland CNC Test.  The 
examination must be conducted without 
the use of hearing aids.  Functional 
impairment due to hearing loss must be 
reported by the 


The examiner must specifically state 
whether any findings obtained are 
unreliable in any manner due to a lack 
of cooperation by the Veteran.  Any 
opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

